Title: Richard M. Johnson to Thomas Jefferson, 9 February 1813
From: Johnson, Richard M.
To: Jefferson, Thomas


          Dear Sir, Capitol. Feb. 9. 13. 
           Your second favour of the 29th ult: has been recd this morning in which additional remarks are made in relation to Mr McKinney. The state of the war department & the recent promotion of General Armstrong have prevented me from doing any thing in that affair & of course your last remarks have come in time.
          You oblige me by the remarks you make upon the subject of the crisis & you know with what a mind they are received—our success by water has exceeded our most sanguine expectations; by Land we have been unfortunate; which has resulted wholly from the character of the officers & want of arrangement in the Staff. It is my opinion, that a peace before we have so much of the British possessions as will Secure the west from the future marauds of Savages would be unfortunate. It is my opinion that the materials of the North W. Army (with whom I served 50 days) are equal to the best army in Europe & that they would at this moment act as worthy under the Gallant Commander Genl Harrison as did the Athenean militia at Marathon—
          I had the honor of commanding a Regiment of Mounted Riflemen to Fort Wayne, Defiance, Elkhart & & & since which my mind has recd a military bias & Every moment of Leisure since has been devoted to the Study of the various Branches of military Science including military history—I find my want of experience some disadvantage—but I have purchased every military Book in my reatch, the whole of Col. duanes, which I consider the most valuable & a correspondence with him has been of importance in my Study.
          Perhaps you could add something by way of advice as to the manner of reading & the Books to read, particularly as its respects military history.
          I would not however wish to give you any trouble, & shall not expect a line unless alltogether convenient—
          with sentiments of the most tender regard your sincere friend & sertRh: M: Johnson
        